DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being anticipated by the TESLARATI. Tesla Model S Front Trunk (Frunk) Electric Cooler Review, (January 31, 2014) Teslarati.com. in view of Glickman et al. 10,195,999.
The Teslarati.com Review discloses the claimed electric vehicle (Tesla Model S) with a vehicle main body, a passenger compartment, a front accommodation compartment (Frunk) positioned more frontward than the passenger compartment and a cooling box disposed in the front accommodation compartment or front trunk.  See the pictures in the Teslarati.com Review.
Regarding claim 2, the Teslarati.com Review shows the cooling box being selectively positioned in a recess of a wall adjacent to the passenger compartment in the first picture and then positioned just in front of the recess in the second picture.  This later position of 
Regarding claim 3, there are two interpretations of the Teslarati.com Review that read on the claimed invention.  Firstly, taking the language of claim 3 literally, the cooling box is located closer to the front end of the vehicle main body than the passenger compartment in that the cooling box is between the passenger compartment and the front end of the vehicle body.  Secondly, the cooling box is shown in the pictures of the Review to be selectively positioned at different locations of the front trunk.  Since the cooling box has no securement features, it may be placed anywhere in the front trunk including adjacent to the front end of the vehicle main body rather than adjacent to the passenger compartment.
Regarding claim 5, the cooling box is disposed at a center in the width direction of the vehicle main body as shown in picture 1.
Regarding claim 6, the cooling box is shown in the pictures of the Teslarati.com Review to be selectively positioned at different locations of the front trunk.  Since the cooling box has no securement features, it may be placed anywhere in the front trunk including adjacent to a side surface of the rear trunk.
The Teslarati.com Review discloses the claimed invention except for the hood or “roof” having a roof main body and a divided roof where the divided roof is disposed on a portion of the front accommodation compartment above the cooling box.
Glickman et al. disclose a hood or “roof” with a roof main body 20 and a divided roof 16 which is disposed over an accommodation compartment 56.  See Figure 6.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Teslarati.com Review in view of Glickman et al. 10,195,999, as applied above to claim 1 and further in view of DE 10 2013 226 457 and Burns et al. 7,891,203.
The Teslarati.com Review, as modified, discloses the claimed invention including the cooling box being positioned within a recess, which recess includes a rear vertical wall adjacent the passenger compartment as shown in picture 1 of the Review.
The Teslarati.com review does not disclose that the cooling box includes a side door configured to open and close the cooling box which is provided on a side surface of the cooling box located on the passenger compartment side and when in an open position, the door is disposed in the passenger compartment.
DE ‘457 discloses a cooling box arrangement within a trunk where the cooling box is accessible from the passenger compartment through opening 30.  Reference Figures 1 and 2.  With regards to claim 7, power for operating the cooling feature of the cooling box is provided by connection to the vehicle electrical system.  See paragraph [0009] of 
Burns et al. disclose a cooling box 50 proximal the passenger compartment and distal from the front end of the vehicle and a door 58 which is configured to open and close the cooling box which is provided on a side surface of the cooling box located on the passenger compartment side and when in an open position, the door is disposed in the passenger compartment.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the electric vehicle front accommodation compartment arrangement of the Teslarati.com Review, as modified, with an opening in the rear vertical wall of the recess of the front accommodation compartment, which vertical wall is adjacent the passenger compartment, and a cooling box, having a cooling circuit, which is adjacent the opening for access thereto from the passenger compartment as taught by DE ’457 in order to access the cooling box without having to exit the vehicle and open the trunk lid.  Furthermore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the cooling box of the Teslarati.com Review, as twice modified, with a door which is configured to open and close the cooling box which is provided on a side surface of the cooling box corresponding to the opening in the rear vertical wall of the recess, which is located on the passenger compartment side and when in an open position, the door is disposed in the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Testarati.com Review in view of Glickman et al. 10,195,999 as applied above to claim 1 and further in view of Muller 2,822,056 and Hall 4,103,510
The Teslarati.com Review, as modified, discloses the claimed invention except for a rear accommodation compartment and a rear-side cooling box disposed in the rear accommodation compartment.
Muller discloses a vehicle with a rear mounted engine as well as a rear accommodation compartment 39.
Hall discloses a vehicle with a rear accommodation compartment and a rear-side cooling box 4 disposed in the rear accommodation compartment.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the vehicle of the Teslarati.com Review, as modified, with a rear accommodation compartment as taught by Muller for additional storage space.  Furthermore, it would also have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the rear accommodation compartment of the Teslarati.com Review, as twice modified, with a rear-side cooling box disposed therein as taught by Hall in order to utilize the rear accommodation compartment for items to be kept cool.

Response to Arguments

Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive because the features argued as not being present in the prior art are not recited in the claims.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both the roof main body and the divided roof are “separably openable” and the vehicle includes “two openable mechanisms”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/30/21